_c




                      The Attorney             General of Texas
                                          August     18,   1978
JOHN L. HILL
Attorney General


                   Honorable Ronald Earle                         Opinion No. H-1230
                   District Attorney
                   Travis County Courthouse                       Re: Whether a district judge
                   Austin, Texas 78701                            who is eligible for retirement
                                                                  and who has been defeated for
                                                                  reelection may be assigned as a
                                                                  special judge under article 200a,
                                                                  V.T.C.S.

                   Dear Mr. Earle:

                          You ash our opinion on whether a district judge who is eligible for
                   retirement but who has been defeated for reelection may be assigned as a
                   special judge under article 200a, V.T.C.S.

                          Prior to the past regular legislative session, article ZOO.a,section Sa
                   provided for the assignment of retired and regular district judges. There was
                   no provision disqualifying a retired district judge because he had been
                   defeated for reelection.  As amended, section 5a now states:

                                 Retired district judges, as defined by Article 6228(b)
                              of the Revised Civil Statutes of Texas, as amended,
                              who have consented to be subject to assignment, all
                              regular district judges in this state, and
                              district judges who were elected at a ge




                                                    p.~ 4915
                                                                                           ..




Honorable Ronald Earle     -   Page 2      (H-1230)



(Emphasis added). The emphasized portion Is language added by the amendment.
 Your question turns on whether the qualifications imposed by the amendment apply
to retired~ and regular district judges or only to “former” district judges.

        The caption to the bill enacting the amendment states that the bill is “[ain
Act relating to active duty, assignment, and compensation of former district
judges. . . .” House Bill 609, Acts 1977, 65th Leg., ch. 115, at 248. The purpose of
the amendment was to add a new group of judges who would be eligible to be
assigned under section Se. The new group that the amendment added was that of
former district judges who meet certain qualifications.   There is no evidence of any
legislative intent to alter the requirements of a retired or regular district judge
before he may be assigned under this section. The bill analysis to House Bill 609
refers to the additional qualifications in the amendment only in relation to former
district judges and never with reference to retired or regular district judges.

       In Attorney General Opinion H-1021 (1977), which dealt with a different   aspect
of article 200a, we stated:

            Those persons to whom article 200a was already applicable
            prior to its amendment - “retired” and regular district
            judges - are not affected by the amendment. Any “retired”
            judge who has ‘consented to be subject to assignment”
            remains eligible for service.

In recent opinions construing the amendment we have discussed the qualifications
imposed by the amendment only with reference to former district judges. Attorney
General Opinions H-1149, H-1145 (1978). The Court of Criminal Appeals has
accepted this construction.     Jackson v. State, 567 S.W.2d 223 (Tex. Crim. App.
1978) (a retired district,judge over the age of 70 lawfully assigned to district court).
In our opinion, the recent amendment to article 200a adds a new group of judges to
those who may be assigned under section Sa, but it does not alter the requirements
for assignment of retired and regular district judges who were eligible for
assignment before the amendment.

                                    SUMMARY

            A district judge who is eligible for retirement       may be
            assigned as a special judge under article 200a, V.T.C.S., even
            though he may have been defeated for reelection.




                                              Attorney General of Texas




                                      p.    4916
Honorable Ronald Karle   -   Page 3    (Ii- 12 3 0 )



APPROVED:




DAVID M. KENDALL. First Assistant




Opinion Committee

jm




                                      p.   4917